Citation Nr: 0017951	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, currently 
rated 20 percent disabling.  

2.  Entitlement to a compensable evaluation for cervicitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1983 
to July 1987 and from April 1989 to April 1992.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), and it was remanded in July 1996 for 
additional development.  

The appellant indicated in a January 1998 statement that she 
felt she was still entitled to vocational rehabilitation 
benefits.  This issue is referred to the RO for appropriate 
action because it has not been developed by the RO and it is 
not inextricably intertwined with the current claim.  See 
Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease at L5-
S1 is manifested by pain and moderate limitation of motion, 
without sciatica, spasm, marked limitation of forward 
bending, abnormal mobility on forced motion, or 
osteoarthritic changes.  

2.  Cervicitis is not shown to require continuous treatment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5295 (1999).  

2.  The criteria for a compensable evaluation for cervicitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7612 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her lumbosacral strain with 
degenerative disc disease at L5-S1 and cervicitis are each 
more severely disabling than currently evaluated.  At an 
August 1994 Regional Office hearing, she testified that her 
cervicitis caused severe cramping (two to three times a day 
or a couple of times a week), infections, and cysts in the 
vaginal area (at least once a month, with some last a couple 
of weeks).  She also testified that the severity of her back 
pain had confined her to bed on occasions and that her back 
was affected by both cold and hot weather.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I. Lumbosacral Strain with Degenerative Disc Disease at L5-S1

Service medical records show that the appellant's initial 
complaint of back problems was during her first period of 
active service, when, in December 1983, she was treated for 
muscle strain.  She was subsequently treated for mechanical 
low back pain in January 1985.  Prior to her second period of 
active military service, a VA medical examination was 
performed in February 1989, which noted her complaints of low 
back pain since 1985 and reported limitation of flexion in 
the lumbosacral spine on forward extension, with pain on both 
flexion and extension.  Range of motion testing of the 
lumbosacral spine revealed flexion to 60 degrees, extension 
to 20 degrees, and lateral flexion to 20 degrees, left and 
right.  An X-ray of the lumbosacral spine showed a slightly 
increased lordotic curvature, apparent partial sacralization 
at L5, and a somewhat narrow L4-5 disc space without evidence 
of adjacent osteophyte formation or sclerosis.  The diagnosis 
was chronic lumbosacral spine.  During her second period of 
active military service, the appellant was treated in 
December 1991 for mechanical low back pain.  

VA medical records, dated after the second separation from 
service, noted back pain and tenderness with muscle spasms 
and weakness in the legs in June 1992, and low back pain with 
radiation to the right hip in October 1992.  

The appellant underwent a VA spine examination in August 
1993.  At that time, she complained of chronic low back pain 
that limited her walking and ached upon rising in the 
morning.  She indicated that she was taking 600 mg. of Motrin 
once a day for the pain.  It was reported that she stood 
erect with normal posture and normal lumbar lordosis.  There 
was no tenderness or muscle spasm of the paravertebral 
muscles.  Pain was not elicited on straight leg raising 
bilaterally.  She was unable to squat to the floor, and heel 
and toe walking was unstable, in that she was unable to keep 
her toes off the floor when walking on her heels and her 
heels off the floor when walking on her toes.  Knee and ankle 
reflexes were equal, normal, and quite brisk.  Range of 
motion testing for the lumbar spine revealed forward flexion 
to 45 degrees, backward extension to 15 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 25 degrees 
bilaterally, with the appellant wincing in discomfort on all 
motions.  An X-ray of the lumbar spine was reported as 
normal.  The examiner stated that there were no postural 
abnormalities, no fixed deformities, and no tenderness or 
spasm of the paravertebral muscles.  The diagnosis was 
chronic lumbar muscle strain.  

A VA joints examination, performed later in August 1993, 
noted that the appellant complained of low back pain that 
would occur after long walking, standing, or climbing stairs, 
and that was present sometimes on awakening in the morning.  
There was tenderness of the spinous processes at L4, L5, and 
S1.  Forward flexion was to approximately 90 degrees, while 
lateral flexion was to 35 degrees bilaterally with pain, and 
hyperextension was mildly painful.  Straight leg raising was 
negative at 85 degrees.  It was reported that an X-ray of the 
lumbosacral spine showed an increase in lumbar lordosis and 
some narrowing of the L5-S1 disc space.  

VA outpatient records, dated from October 1993 to October 
1994, showed treatment for a complaint of low back pain in 
November 1993 and for a complaint of low back pain with some 
right sacroiliac pain and radiation in September 1994.  

At a June 1997 VA peripheral nerve examination, the appellant 
reported that she used a foot brace continuously for her low 
back pain, which she described as dull, aching, and 
intermittent in nature, usually provoked by some movements, 
and located in the mid-lumbar region with bilateral 
radiation.  She indicated that Tylenol with codeine helped 
with the discomfort quickly, while Motrin took some time 
before becoming effective.  She denied any bowel or bladder 
dysfunction, or any radiation of the pain into the lower 
extremities.  A problem oriented neurological examination 
revealed a negative straight leg raise test bilaterally in 
the sitting position, normal lower extremity strength 
bilaterally, normal foot inversion strength, normal sensory 
examination in the lower extremities, 2+ and symmetric 
reflexes at the knees and ankles, and a normal gait.  The 
examiner opined that there was no evidence of sciatica 
related to the appellant's low back pain and went on to state 
that there was no clinical history for neuropathy nor any 
examination findings consistent with nerve involvement 
secondary to the appellant's back pain.  

At a July 1997 VA spine examination, the appellant reported 
that her back pain would become worse with sitting or 
standing for long periods of time.  Objective findings noted 
that she walked well without a cane, that she wore an elastic 
back support, and that she could arise and sit in a chair 
with ease.  No postural abnormality or fixed deformity was 
observed, and musculature of the back was described as 
adequate.  Range of motion testing showed that forward 
flexion was to 64 degrees, backward extension was to 20 
degrees, and lateral flexion was to 14 degrees on the left 
and to 18 degrees on the right, with objective evidence of 
pain noted on motion.  The diagnosis was degenerative disc 
disease of the lumbar spine.  The examiner opined that the 
functional loss due to pain in use or flare-ups was probably 
as is weakened movement, excessive fatigability, and 
incoordination, and that the degree of additional limitation 
was not feasible to estimate at the time.   

Service connection was granted for lumbosacral strain with 
degenerative disc disease at L5-S1 by a November 1993 rating 
decision, and a 20 percent evaluation was assigned under 
Diagnostic Code 5295 from April 23, 1992.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The clinical findings show that the appellant has moderate 
limitation of motion in her lumbar spine and loss of lateral 
spine motion in the standing position.  The findings fail to 
demonstrate that she experiences listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
osteoarthritic changes, or abnormal mobility on forced 
motion.  Therefore, the Board is unable to identify a basis 
to grant a higher evaluation for her low back disability 
under Diagnostic Code 5295.  

The Board has considered whether a higher evaluation may be 
assigned for the low back disorder on the basis of limitation 
of motion in the lumbar spine or due to degenerative disc 
disease.  Limitation of motion in the lumbar spine is 
assigned a 40 percent evaluation when severe and a 20 percent 
evaluation when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Because the evidence 
does not demonstrate that the appellant has more than 
moderate limitation of motion, any sciatica associated with 
her low back disorder, or recurring attacks with intermittent 
relief so as to indicate severe symptomatology, the Board 
finds that a higher evaluation is not warranted under either 
Diagnostic Code 5292 or Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in her low 
back, the Board does not find that such pain and weakness has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned.  
The evidence indicates that the range of motion in the back 
is no more than moderately limited, that the back disability 
does not include any neuropathy, and that the appellant walks 
well without a cane and can arise and sit with ease.  Hence, 
the Board does not find that a higher disability evaluation 
is warranted for the appellant's lumbosacral strain with 
degenerative disc disease at L5-S1 on the basis of functional 
disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the November 1993 rating decision 
granted service connection and assigned the 20 percent 
evaluation for the appellant's lumbosacral strain with 
degenerative disc disease (effective the day after her 
discharge from her second period of service), and her current 
appeal was based on that rating decision, the Board must 
consider staged ratings under Fenderson.  There has been no 
evidence presented to show that the appellant's low back 
disorder, as documented in the postservice VA medical 
records, has worsened since her separation from active duty 
in April 1992.  Thus, the Board finds that staged ratings are 
not required in this case.  

II.  Cervicitis

Service medical records show that during her first period of 
active service the appellant was treated on two occasions 
(October 1984 and November 1986) for vaginal discharge.  
Following her separation from that period of service, she was 
diagnosed with cervicitis on Department of the Army 
outpatient records dated in September and October 1988.  A 
February 1989 VA gynecology examination reported a history of 
slight, intermittent, vaginal discharge over the past several 
weeks that had been treated with some medications which 
seemed to clear up the problem, but that it had recurred.  
During her second period of active duty, a May 1991 
examination noted a history of cervical dysplasia.  

An August 1993 fee-basis, gynecological examination for VA 
noted a history of mild cervical dysplasia, for which the 
appellant had received treatment on multiple occasions over a 
long period of time.  There was no dysplasia of the exocervix 
or upper vagina, and the pelvic examination was considered 
essentially normal.  

At a June 1997 VA gynecological examination, the appellant 
reported that she did not currently have any pelvic 
complaints.  Findings were either normal or negative.  The 
assessment was a history of abnormal pap smears, with none 
performed in two and a half years.  

A June 1989 rating decision granted service connection and a 
10 percent evaluation for cervicitis from November 29, 1988, 
under Diagnostic Code 7612.  A December 1992 rating decision 
assigned a noncompensable evaluation from April 23, 1992.  

The Board notes that the language pertaining to 38 C.F.R. 
§ 4.116 was amended in May 1995 without creating any change 
to the criteria in Diagnostic Code 7612 or to the General 
Rating Formula of VA's SCHEDULE FOR RATING DISABILITIES.  The 
purpose of the amendment was to update the gynecological and 
breast disorders section of the rating schedule in order to 
ensure that it used current medical terminology and 
unambiguous criteria, and that it reflect medical advances 
that had occurred since the last review.  

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, cervicitis is 
assigned a 30 percent evaluation when manifested by symptoms 
not controlled by continuous treatment, a 10 percent 
evaluation when manifested by symptoms that require 
continuous treatment, and a noncompensable evaluation when 
the symptoms do not require continuous treatment.  38 C.F.R. 
§ 4.116, Diagnostic Code 7612.  As the evidence in this case 
do not demonstrate that the appellant's cervicitis is 
currently manifested by symptoms that require continuous 
treatment, the Board is unable to identify a basis to grant a 
compensable evaluation for the disorder.  



ORDER

Increased evaluations are denied for lumbosacral strain with 
degenerative disc disease at L5-S1 and cervicitis.  



		
	GEORGE GUIDO
	Acting Member, Board of Veterans' Appeals



 

